DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US2016/0228930) in view of Beltran (US2011/0083707).
Re claim 11, Wilson et al. teach a method of cleaning a drain comprising providing a drain wand 10 comprising a handle 20 (Fig. 2) having a manually actuated valve assembly 21a, an inlet water coupling 13, 13a on an inlet side of the valve assembly 21a configured to be coupled to a conventional building water line (paragraph 24) ; a water outlet 12 on the outlet side of the valve assembly; a wand body 11 coupled to the water outlet 12; coupling the inlet water coupling of the handle to the building water line and turning on the water (paragraph 24); inserting the wand body and tip through one opening of a drain cover (Fig. 3); and manually actuating the valve assembly whereby water flows through the wand body and tip (paragraph 26) to clean the drain.
Re claim 11, Wilson et al. fail to teach a plurality of wand tips, each tip providing different directional sprays and the wand tips configured to fit through the openings of the drain and further fails to teach selection one of the pluralities of wand tips and coupling the tip to the wand body.   However, paragraph 23 of Wilson teaches that the sprayer 12 can include any number of distinct openings, having any number of sizes and locations along the wand body so as to create a controlled discharge of water at a desired pressure.  Wilson et al. further fails to teach rotating the drain wand about 360 degrees. Beltran teaches a device for cleaning drain conduits comprising a connecting adaptor 8 connected to a water source and a spray tip 23. Paragraph 33 teaches that the spraying tips may include apertures of varying sizes and shapes positioned at various angles around the circumference of the tip 23 (Figs. 2B, 3B).  Beltran further teaches that the spraying tip may include suitable materials include for example metal or metal alloys. Paragraph 31 of Beltran teaches the cleaning device further comprising a rotating spray assembly.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wilson et al. to include a plurality of wand tips, of various sizes and shapes, as taught by Beltran, in order to emit a spray of liquid at a volume and/or velocity sufficient to perform the same function of dislodging debris or contaminants from the drain conduit such that the desired level of cleanliness is achieved.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wilson et al. to include rotating the wand, as taught by Beltran, such that the desired level of cleanliness can be achieved.
Re claim 12, the examiner argues that the embodiment of Fig. 2 reads on a pistol grip manually actuated valve assembly.  Re claims 13-14, refer to paragraph 33 of Beltran which teaches angles of the spraying tips between about 15-75 degrees. Re claim 15, Beltran teaches that the spraying tip 23 can be secured to the tube 9’ and further teaches that conventional coupling adaptors included threaded coupling, fasteners, clips, slotted members, mechanical fasteners (paragraphs 29 and 33).  Re claim 16, refer to paragraph 33 which teaches that the spraying tip can include various angles. Wilson in view of Beltran do not teach about 90 degrees angle, however, absent a showing of criticality and/or unexpected results, it would have been well within the level of the skilled artisan to include 90 degrees since Beltran teaches that various angles of the spraying tip can be used.   Re claim 17, refer to the abstract of Wilson et al.  Re claim 18, Wilson et al. in view of Beltran do not teach the claimed outside diameter of 3/8 inches.  However, paragraph 23 of Wilson teaches that it is well within the level of the skilled artisan to design the wand with other dimensions, other materials, shapes and sizes.  Re claim 19 refer to paragraph 22 of Wilson et al. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US2016/0228930) in view of Beltran (US2011/0083707) and further in view of Ray (US2005/0145270).
Wilson et al. in view of Beltran teaches the invention substantially as claimed.  Wilson teaches the wand body made of steel (paragraph 22) and Beltran teaches the spraying tip made of a metallic or metallic alloy, as previously discussed. However, the prior art of Wilson in view of Beltran fails to teach the wand tips made of brass. 
Ray teaches a pressure washer with the nozzle body and nozzle tip made of a metallic material, such as brass.  It would have been obvious and well within the level of the skilled artisan to have modified the modified method of Wilson et al. to include the spraying tip made of metallic material, such as brass for purposes of performing the same function of providing a pressurized wash to clean a substrate surface. 
Response to Arguments
The rejections of the claims as being unpatentable over Wilson et al. in view of the secondary references are maintained for the reasons recited above.
Applicant argues that Wilson’s publication has limited flow rate and unable to efficiently clean some of the drains.  Applicant’s arguments are unpersuasive as they are not commensurate in scope with the instantly claimed invention. 
Applicant argues that the skilled artisan would not combine the teachings of Wilson with that of Beltran because Beltran is directed to cleaning overflow drains and conduits.  Applicant’s arguments are unpersuasive as both references are directed to cleaning drains.  Applicant further argues that Beltran using a flexible tube and further fails to teach selecting a plurality of wand tips and coupling the wand tips to the wand body. Applicant’s arguments directed to the flexible tube is unpersuasive as the claims are not limited the wand being made of a specific type of material.  Should the claims be amended accordingly, it is noted that Beltran teaches the spray tip can include suitable metal or metal alloys.   Applicant’s arguments directed to selecting multiple design tips are unpersuasive as paragraph 33 of Beltran teaches that the spraying tips may include apertures of varying sizes and shapes positioned at various angles around the circumference of the tip 23 (Figs. 2B, 3B).   Additionally, Figs.3 and Fig. 5, teaches a different spraying tips.  Therefore, designing different tips is well within the level of the skilled artisan in view of the teachings of Beltran et al. 
Applicant argues that Wilson et al. fail to teach a pistol grip in view of Wikipedia’s definition.  Applicant’s arguments are unpersuasive as it is not commensurate in scope with the instantly claimed invention. The claims fail to recite any structural features of the handle, as applicant’s broad claim reads on the prior art of Wilson et al. 
Re claims 14 and 16, Applicant argues that the prior art of Beltran et al. fail to teach the directional angle of spray.  Applicant argues the prior art fails to teach the angle of the opening.  Applicant’s arguments are unpersuasive as the claim only requires directing the spray at an angle about 65 degrees.  Furthermore, angling a nozzle at a desired position to provide efficient cleaning is neither novel nor unobvious. 
Re claim 15, applicant is directed to paragraph 29 of Beltran et al. which specifically teaches a threaded connection.  
Re  claim 18, the limitations are directed to size and shape.  Absent a showing of criticality and/or unexpected results, in view of the teachings of Beltran et al., it would be well within the level of the skilled artisan before the effective filing date of claimed invention, to have adjusted the size of the spraying tip in order to achieve the desired level of cleanliness for the interior of the drain. 
Re claim 20, the use of brass for nozzle tips, is well known in the art, as evidenced by Ray.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc